DETAILED ACTION
This Office Action is responsive to application number 17/455,164 WATER CONSERVING SHOWER SYSTEM AND THERMOCHROMIC FIXTURES USED THEREIN, filed on 11/16/21. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoneschi (US Pub. 2010/0282343) in view of Fiora (US Pub. 2011/0168266). 
Regarding claim 1 Simoneschi shows a water-conserving shower system, comprising: a hot water source (3); a cold water source (2); a mixing valve (5; ¶ [0021]) having inlets (where 2 and 3 meet 5) configured to receive hot water from the hot water source and cold water from the cold water source and an outlet (to 12), the mixing valve being operable to produce a water mixture in the outlet of the hot water and the cold water in variable proportions (as per conventional mixing valve ¶ [0021]); a diverter valve (8) downstream from the mixing valve (Fig. 1) and having an inlet in fluid communication with the outlet of the mixing valve (Figs. 1-3), the diverter valve being operable to direct water received from the mixing valve outlet selectively to one of a first diverter valve outlet (outlet 4) and a second diverter valve outlet (outlet 9); a thermal indicator (19) fluidly coupled to the outlet of the mixing valve so as to receive the water mixture therefrom and a shower head (6) fluidly coupled to the first diverter valve outlet;.  But Simoneschi fails to show the thermal indicator is configured to change from a first color to a second color in response to the water mixture reaching a predetermined transition temperature; and a return conduit fluidly coupling the second diverter valve outlet to one of the cold water source and the hot water source.  However, Fiora shows a thermochromic conduit (16) being configured to change from a first color to a second color in response to the water mixture reaching a predetermined transition temperature (note { [0039] & [0042]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simoneschi as combined by substituting one thermal indicator for another thermal indicator/thermochromic conduit shown by Fiora for the purpose of providing one known part for another known part.
Fiora teaches returning water from a second outlet ( C) of a diverter valve (12) back to a water source (hot water source). Therefore, because Simoneschi shows a shower system with a diverter valve having two outlets for diverting water that has not reached a certain temperature prior to sending the water to the showerhead; Fiora teaches saving water by diverting water that has not reached a certain temperature back to a water source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simoneschi substituting the returning the water from the second diverter outlet to a water source, rather than to the drain for the purpose of saving water as shown by Fiora.
Regarding claim 2 Simoneschi shows the shower system of claim 1, wherein the thermal indicator is located upstream from the diverter valve (Fig. 1-3).  
Regarding claim 3 Simoneschi shows the shower system of claim 1, wherein the thermal indicator is located downstream from the second diverter valve outlet (as combined; with water returning to a hot or cold water source).  
Regarding claim 4 Simoneschi shows the shower system of claim 1, wherein the thermal indicator includes a thermochromic element (16; as combined).  
Regarding claim 7 Simoneschi shows a water-conserving system for a water dispensing device, the system comprising: a mixing valve (12) having a first mixing valve (3) inlet configured to be fluidly coupled to a hot water source, a second mixing valve inlet (2) configured to be fluidly coupled to a cold water source, and a mixing valve outlet (at 12), the mixing valve being operable to direct hot water from the first mixing valve inlet and cold water from the second mixing valve inlet to the mixing valve outlet in variable proportions (as per conventional mixing valve ¶ [0021]); a diverter valve (8) downstream from the mixing valve (Figs. 1-3) and having an inlet fluidly coupled to the mixing valve outlet, the diverter valve having a first diverter valve outlet (4) configured to be coupled to the water dispensing device (6) and a second diverter valve outlet (9), the diverter valve being operable to direct water received from the mixing valve outlet selectively to one of the first diverter valve outlet and the second diverter valve outlet (Figs. 1-3) ; a thermal indicator (19) fluidly coupled to the mixing valve outlet so as to receive the water mixture therefrom. 
But Simoneschi fails to show the thermal indicator is configured to change from a first color to a second color in response to the water mixture reaching a predetermined transition temperature; and a return conduit fluidly coupling the second diverter valve outlet to one of the cold water source and the hot water source.  However, Fiora shows a thermochromic conduit (16) being configured to change from a first color to a second color in response to the water mixture reaching a predetermined transition temperature (note { [0039] & [0042]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simoneschi as combined by substituting one thermal indicator for another thermal indicator/thermochromic conduit shown by Fiora for the purpose of providing one known part for another known part.
Fiora teaches returning water from a second outlet ( C) of a diverter valve (12) back to a water source (hot water source). Therefore, because Simoneschi shows a shower system with a diverter valve having two outlets for diverting water that has not reached a certain temperature prior to sending the water to the showerhead; Fiora teaches saving water by diverting water that has not reached a certain temperature back to a water source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simoneschi substituting the returning the water from the second diverter outlet to a water source, rather than to the drain for the purpose of saving water as shown by Fiora.
Regarding claim 9 Simoneschi shows the system of claim 7, wherein the thermal indicator is located upstream from the diverter valve (Fig. 1-3).  
Regarding claim 10 Simoneschi shows the system of claim 7, wherein the thermal indicator is located downstream from the second diverter valve outlet (as combined; with water returning to a hot or cold water source).  
Regarding claim 11 Simoneschi shows the system of claim 7, wherein the thermal indicator includes a thermochromic element (16; as combined).    
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoneschi (US Pub. 2010/0282343) in view of Fiora (US Pub. 2011/0168266) in further view of Komro, Sr. (US 7,089,955). 
Regarding claim 8 Simoneschi shows the system of claim 7, Simoneschi as combined show providing a return conduit to the hot water source, but fails to show wherein the return conduit is configured to fluidly couple the second diverter valve outlet to the cold water source.  However, Komro, Sr. shows a cold water source (12; Fig. 1) having a source inlet (79) and a source outlet (15). Komro, Sr. shows a pump (16) configured to deliver cold water (in particular prior to any warming cycle) via a return conduit (60, 70, via 79) fluidly coupling the water back to the source (12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simoneschi to include, a pump and a return conduit for fluidly coupling the water back to the cold water source for the purpose of being able to use the system in a recreational vehicle as detailed by Komro.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No 10,538,902 and claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 11,193,259. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu (US 6,098,213) shows the general state of the art of a similar water conserving shower system; Holmes (US Pub. 2012/0266961) shows general a water return system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        9/21/2022